


110 HRES 616 IH: Celebrating the 40th anniversary of Phoenix

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 616
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mrs. Maloney of New
			 York (for herself, Ms. Eddie Bernice
			 Johnson of Texas, Mr.
			 Sherman, Mr. Sessions,
			 Mrs. Napolitano,
			 Mr. Neal of Massachusetts,
			 Mr. Weiner,
			 Mrs. Gillibrand,
			 Mr. Israel,
			 Mr. Hodes,
			 Mr. Filner,
			 Mr. Hall of New York,
			 Ms. Loretta Sanchez of California, and
			 Mr. Smith of Texas) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Celebrating the 40th anniversary of Phoenix
		  House, the success and contributions of Phoenix House with respect to the
		  treatment and prevention of substance abuse, and the significant role that
		  Phoenix House has played in raising public awareness and formulating public
		  policy.
	
	
		Whereas Phoenix House is one of the largest substance
			 abuse treatment providers in the United States, treating nearly 6,000 men,
			 women, and adolescents each day at more than 100 programs in nine States,
			 including New York, California, Texas, Florida, Rhode Island, Massachusetts,
			 New Hampshire, Vermont, and Maine;
		Whereas Phoenix House pioneered a drug-free approach to
			 treat substance abuse and addiction, provided training for a generation of
			 substance abuse counselors who staff programs throughout the United States, and
			 conducted some of the earliest studies of the process and impact of substance
			 abuse treatment;
		Whereas Phoenix House established Phoenix Academies, which
			 are residential high schools for adolescents in treatment for substance
			 abuse;
		Whereas the Department of Justice named Phoenix Academies
			 a model program and the RAND Corporation found Phoenix Academies
			 to be demonstrably effective and superior to other programs for adolescents in
			 treatment for substance abuse;
		Whereas during the past 40 years, Phoenix House has
			 treated nearly 50,000 people for substance abuse at residential centers for
			 adults; at Phoenix Academies; at outpatient, after-school, and lay programs;
			 and at programs in prisons and homeless shelters;
		Whereas Phoenix House has enabled hundreds of adolescents
			 in the United States to complete their high school education, strengthened
			 innumerable families, and provided a stabilizing influence in communities
			 across much of the United States;
		Whereas Phoenix House provides drug education and
			 prevention programs through in-school and after-school programs, reaching more
			 than 30,000 adolescents every year; and
		Whereas Phoenix House is celebrating its 40th anniversary
			 on October 16, 2007, and it is appropriate to focus public awareness on the
			 efforts of Phoenix House to address the critical problem of substance abuse in
			 the United States: Now, therefore, be it
		
	
		That—
			(1)it is the sense of
			 the House of Representatives that—
				(A)all people of the
			 United States should keep victims of substance abuse in their thoughts and
			 prayers; and
				(B)all people of the
			 United States should seek to break the cycle of substance abuse, giving people
			 who struggle with substance abuse hope for a future free of addiction and an
			 emotionally and physically healthy future; and
				(2)the House of
			 Representatives—
				(A)supports the goals
			 and ideals of Phoenix House; and
				(B)commends Phoenix House for all of its
			 efforts on behalf of adults and adolescents throughout the United States who
			 are struggling with addiction and substance abuse.
				
